DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 and 19 are allowable. The restriction requirement among species A-T, as set forth in the Office action mailed on 28 March 2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 28 March 2019  is partially withdrawn.  Claims 9-10 and 24, directed to species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 11-18, directed to Group II remain withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Status of Claims
Claims 1, 9-10, 19, and 24-28 are presently under consideration as per applicant’s amendments to the claims filed with the response dated 09 May 2022.
Applicant’s amendments to the claims filed with the response dated 09 May 2022 have overcome the prior art grounds of rejection, and therefore the prior art ground of rejection of record are withdrawn.

Reasons for Allowance
Claims 1, 9-10, 19, and 24-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 19 each recite the combination of limitations “wherein all of a width and a length of the plurality of inner pads is equal to each other, wherein all of neighboring two first pads among the plurality of first pads have a first pitch and all of neighboring two second pads among the plurality of second pads have a second pitch greater than the first pitch, wherein a third pitch between the first outer pad and a neighboring first pad among the plurality of first pads and a fourth pitch between the second outer pad and a neighboring first pad among the plurality of first pads are equal to each other and are greater than the first pitch” which are not taught or suggested by the prior art of record.
The prior art of Hitachi et al (WO 2017/002287A1) discloses wherein all of neighboring two first pads among the plurality of first pads have a first pitch and all of neighboring two second pads among the plurality of second pads have a second pitch greater than the first pitch in Fig. 6, but does not teach wherein a third pitch between the first outer pad and a neighboring first pad among the plurality of first pads and a fourth pitch between the second outer pad and a neighboring first pad among the plurality of first pads are equal to each other and are greater than the first pitch as these pitches in Fig. 6 are in fact smaller than the first pitch, and in the embodiment where the third pitch and fourth pitch are greater than the first pitch in Fig. 5, this embodiment does not satisfy all the other claim 1 limitations (e.g. where the plurality of second pads have a second pitch greater than the first pitch).
The prior art of Jang (US 2016/0005905) discloses varying pitches between outer pads and neighboring first pads relative to a first pitch among first pads in Fig 36, but the difference in pitches appears to be because the plurality of inner pads do not have equal widths and lengths.
The other cited prior art of record do not make up for the deficiencies of Hitachi and Jang, and as such, the prior art of record do not teach or make obvious each and every limitation of independent claims 1 and 19 and their dependents 9-10, and 24-28 which are thus found allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726